COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                               NO. 02-15-00132-CV


IN RE CARLA LORENE COX                                                    RELATOR

                                      ------------

                            ORIGINAL PROCEEDING
                          TRIAL COURT NOS. 14-00439

                                      ------------

                                     OPINION
                                      ------------

      The trial court heard conflicting evidence at the hearing on relator Carla

Lorene Cox’s disqualification motion. With respect to the resolution of factual

issues, which are committed to the trial court’s discretion, we may not substitute

our judgment for that of the trial court unless the relator establishes that the trial

court could reasonably have reached only one decision and that the trial court’s

decision is arbitrary and unreasonable. In re Sanders, 153 S.W.3d 54, 56 (Tex.

2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992)

(orig. proceeding). In other words, we give deference to a trial court’s factual

determinations that are supported by evidence. In re Labatt Food Serv., L.P.,
279 S.W.3d 640, 643 (Tex. 2009) (orig. proceeding).1 We find that the evidence

supports the court’s ruling on this motion.

      The evidence reflects that in 2011, law student Eric Erlandson worked with

then-Denton County prosecutor Cary Piel on a “cold case” murder that had

occurred in 2009 in Cooke County, Texas. According to Erlandson, after law

school he continued to discuss the case “generally” with Piel until February or

March 2014.2 Cox, who was later indicted in Cooke County for the murder, hired

attorney Lee Tatum to represent her when she became a person of interest in the

case, but she later discharged him and hired new counsel before Tatum hired

Erlandson.



      1
        No findings of fact were requested of or made by the trial court after the
hearing. When no findings of fact or conclusions of law are requested or filed, it
is implied that the trial court made all of the findings necessary to support its
decision. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (child support
appeal); Burgess v. Denton Cnty., 359 S.W.3d 351, 356–57 (Tex. App.—Fort
Worth 2012, no pet.) (temporary injunction appeal); see also In re Arterial
Vascular Eng’g, Inc., No. 05-99-01753-CV, 2000 WL 1726287, at *2 (Tex. App.—
Dallas Nov. 21, 2000, orig. proceeding) (not designated for publication) (stating
that in a mandamus proceeding, the appellate court will decline to hold that a trial
court clearly abused its discretion if the record contains any grounds on which
the order can be upheld and that, provided there is support in the record, the
court will uphold any implied findings necessary to support the trial court’s
actions).
      2
        Contrary to the dissent’s factual recitation, the evidence does not
conclusively demonstrate that Piel was “associated” with Erlandson as co-
counsel in the prosecution of the murder case while Erlandson was employed
with Tatum, nor does Erlandson’s testimony that he continued to discuss the
case “in general” with Piel through February or March 2014 require the trial court
to find that Erlandson and Piel were working together as attorneys in this matter
through 2014.
                                     2
      Cox contends that Erlandson’s subsequent employment with Tatum more

than six months after Cox discharged Tatum as her attorney caused Erlandson,

Tatum, special prosecutor Piel, and the Cooke County District Attorney to be

disqualified in this case and that the trial court therefore abused its discretion by

denying her motion to disqualify the entire Cooke County District Attorney’s

Office and special prosecutor Piel from prosecuting her for murder. However, by

the time Tatum hired Erlandson, the disqualification of Erlandson and Tatum from

representing Cox was moot because Cox was no longer Tatum’s client. 3

Whether disqualified or discharged, by August 2013, neither Erlandson nor

Tatum even purported to represent Cox in this matter.

      Therefore, the trial court’s decision—supported by the evidence—was not

so arbitrary and unreasonable that it amounted to a clear and prejudicial error of

law. Because the trial court did not abuse its discretion by denying the motion to

disqualify Piel and the Cooke County District Attorney’s Office, we deny Cox’s

petition for writ of mandamus.



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

      3
         Erlandson testified that he and Piel had not discussed any substantive
information about the case at any time other than when he was an intern and that
after he went to work for Tatum in August 2013, he did not discuss the case with
Piel “other than just generalities of it being a big case in Cooke County and all
that.” Erlandson further testified that Tatum had never shared any confidential
client information with him and that he had never seen the Tatum Law Firm office
file on Cox.

                                     3
PANEL: WALKER and SUDDERTH, JJ.; and CHARLES BLEIL (Senior Justice,
Retired, Sitting by Assignment).

WALKER, J., filed a concurring and dissenting opinion.

DELIVERED: July 23, 2015




                                   4